                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                     December 17, 2018
                                IN THE UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

PATAGONIA, INC.,                                      §
    Plaintiff,                                        §
                                                      §
v.                                                    §     CIVIL ACTION NO. H-18-3653
                                                      §
ERIN LEE LOBDELL d/b/a                                §
Lonestar Trade,                                       §
     Defendant.                                       §

                                             MEMORANDUM AND ORDER

           This copyright infringement case is before the Court on the Motion to Dismiss

[Doc. # 10] filed by Defendant Erin Lee Lobdell d/b/a Lonestar Trade (“Lonestar”),

to which Plaintiff Patagonia, Inc. (“Patagonia”) filed an Opposition [Doc. # 21], and

Plaintiff filed a Reply [Doc. # 23]. Defendant seeks dismissal pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure.1 Having reviewed the record and the

applicable legal authorities, the Court denies the Motion to Dismiss.

I.         BACKGROUND

           Patagonia alleges that it designs and sells apparel and sportswear products,

outdoor gear and related accessories for which it creates “unique artwork and product

1
           In her Motion to Dismiss, Plaintiff seeks dismissal for insufficient process pursuant
           to Federal Rule 12(b)(4). In her Reply, Plaintiff concedes that Plaintiff has remedied
           the alleged insufficiency and “mooted Mrs. Lobdell’s Motion concerning insufficient
           process under Rule 12(b)(4).” See Reply, p. 2. As a result, the Motion to Dismiss
           pursuant to Rule 12(b)(4) is denied as moot.
P:\ORDERS\11-2018\3653MD.wpd   181217.1554
photography that reflects the company’s design aesthetic.” See Complaint [Doc. # 1],

¶ 6. Patagonia alleges that it “devotes significant resources to developing these

creative works” which it publishes “on its website and in its catalogs.” Id. Specific

to this dispute, Patagonia alleges that it created photographs of its Re-Tool Snap-T

Fleece Pullover, and that it has a pending copyright application covering the

photographs. See id., ¶ 7.

           Patagonia alleges that “Lonestar has copied Patagonia’s proprietary

photography without authorization, and reproduced and distributed copies of these

photos, including by uploading them to Amazon.com.” Id., ¶ 8. Patagonia alleges

that Lonestar has infringed Patagonia’s copyrighted works. See id. Patagonia alleges

that Lonestar’s infringement of its copyrighted works has enabled Lonestar to avoid

the expense of producing its own marketing materials, has circumvented Patagonia’s

licensing program, and has enabled Lonestar to present the false appearance that it is

“an approved, authorized seller of Patagonia products.” See id., ¶ 11.

           Defendant filed its Motion to Dismiss, which has been fully briefed and is now

ripe for decision.

II.        LEGAL STANDARD FOR RULE 12(b)(6) MOTION

           A motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure is viewed with disfavor and is rarely granted. Turner v. Pleasant, 663 F.3d


P:\ORDERS\11-2018\3653MD.wpd   181217.1554    2
770, 775 (5th Cir. 2011) (citing Harrington v. State Farm Fire & Cas. Co., 563 F.3d

141, 147 (5th Cir. 2009)). The complaint must be liberally construed in favor of the

plaintiff, and all facts pleaded in the complaint must be taken as true. Harrington, 563

F.3d at 147.

           The complaint must, however, contain sufficient factual allegations, as opposed

to legal conclusions, to state a claim for relief that is “plausible on its face.” See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Patrick v. Wal-Mart, Inc., 681 F.3d 614,

617 (5th Cir. 2012). When there are well-pleaded factual allegations, a court should

presume they are true, even if doubtful, and then determine whether they plausibly

give rise to an entitlement to relief. Iqbal, 556 U.S. at 679. Rule 8 “generally requires

only a plausible ‘short and plain’ statement of the plaintiff’s claim, not an exposition

of his legal argument.” Skinner v. Switzer, 562 U.S. 521, 530 (2011).

III.       ANALYSIS

           In the Motion to Dismiss, Defendant argues that “Plaintiff fails to allege even

the most basic facts beyond the ‘naked assertion’ that Defendants have violated the

law.” See Motion to Dismiss, p. 4. To the contrary, Plaintiff has alleged a plausible

factual basis to support its copyright infringement claim.

           To state a claim of copyright infringement, the plaintiff must allege:

“(1) ownership of a valid copyright, and (2) copying of constituent elements of the


P:\ORDERS\11-2018\3653MD.wpd   181217.1554    3
work that are original.” BWP Media USA, Inc. v. T & S Software Assocs., Inc., 852

F.3d 436, 439 (5th Cir.), cert. denied, 138 S. Ct. 236 (2017) (quoting Feist Publ’ns,

Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991)). Plaintiff has alleged that it

owns a valid copyright in creative photographs for which it has a pending copyright

application. See Complaint, ¶¶ 6-7. These allegations are sufficient to satisfy

Plaintiff’s pleading requirement for the first element of the copyright infringement

claim. Indeed, Defendant does not argue that Plaintiff has not adequately alleged this

element of the copyright infringement claim.

           With reference to the second element, Plaintiff alleges that Defendant copied

its proprietary photography without authorization, and distributed the copies to others

by, inter alia, uploading the copied photographs to Amazon.com. See id., ¶ 8.

Plaintiff alleges that Lonestar’s copies “are identical to Patagonia’s copyrighted

works.” See id. These factual allegations are sufficient to meet the pleading

requirements for the second element of Plaintiff’s copyright infringement claim

against Defendant.

           Defendant asserts that “no evidence exists that Lonestar ever reproduced

Patagonia’s image.” See Reply, p. 3. Plaintiff is not required at the pleading stage to

present evidence. If, after discovery, Defendant believes that Plaintiff cannot present

evidence that raises a genuine issue of material fact in support of the copyright


P:\ORDERS\11-2018\3653MD.wpd   181217.1554   4
infringement claim, Defendant can at that time move for summary judgment.

Dismissal at this stage, however, is unwarranted.

IV.        CONCLUSION AND ORDER

           Plaintiff has adequately alleged a factual basis for its copyright infringement

claim. Defendant’s argument regarding Plaintiff’s lack of evidence, even if correct,

does not provide a basis for dismissal pursuant to Rule 12(b)(6). As a result, it is

hereby

           ORDERED that Lobdell’s Motion to Dismiss [Doc # 10] is DENIED.

           SIGNED at Houston, Texas, this 17th day of December, 2018.




                                                      NAN Y F. ATLAS
                                             SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2018\3653MD.wpd   181217.1554    5
